IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: RELINQUISHMENT OF: D.L.W., JR., : No. 570 MAL 2020
A MINOR                                :
                                       :
                                       : Petition for Allowance of Appeal
PETITION OF: B.M.-W., NATURAL          : from the Order of the Superior Court
MOTHER                                 :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.